Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19 Page1of17

Fillin this information ta identify the casa:

Debtor Name /) fort} ack SEAM tis A&A? os
Uniled States Bankniptcy Court for the: ‘Aa f § é A é. i District af - hen. ;

(Stata)

CPR}

Case numbar: fs

 

 

Official Form 426
Periodic Report Regarding Value, Operations, and Profitability of Entities

in Which the Debtor’s Estate Holds a Substantial or Controlling interest
42/17

This is the Periodic Report as of J 10/31/2019! ,on the value, operations, and profitability of those entities
in which a Debtor holds, ar Ryo or more Debtors colfectively hold, a substantia] or controlfing interest (a “Controlled
Non-Debtor Entity”), as required by Baniruptcy Rule 2015.3, For purposes of this form, “Debtor” shall include the
estate of such Debtor.

[Name of Debtor} holds a substantial or controlling. interest in n the following entities:

4

Name of Controlled Non-Debtor Entity CEE ESS ST interest of the Debtor -

 

Must Cure Obesity Co. 100%

 

 

 

This Periodic Report contains separate reports (Entity Reworts) on the value, operations, and profitability of each
Controlled Non-Debtor Entity,

Each Entity Report consists of five exhibits,

Exhibit A contains the most recently available: balance sheet, statement of income (/oss}, statement of cash flows,
and a statement of changes in sharehalders’ or partners’ equity (deficit) for the period covered by the Endity Repart,
along with summarized footnotes.

Exhibit R describes the Contralied Non-Debtor Entity’s business operations.
Exhibit C describes claims between the Controlled Non-Debtor Entity and any other Controlied Non-Debtor Entity.

Fxhibit D describes how federal, state or local taxes, and any tax attributes, refunds, or other benefits, have been
allocated between or among the Controlled Non-Debtor Hatity and any Debtor or any other Controiled Non-Debtor
Entity and includes a copy of each tax sharing or tax allocation agreement to which the Controlled Non-Debtor
Entity is a party with any other Controlled Nou-Debtor Entity.

Exhibit F describes any payment, by the Controlled Non-Debtor Entity, of any claims, administrative expenses or
professional fees that have been or could be asserted against any Debtor, or the incurrence of any obligation to make
such payments, together with the reason for the entity’s payment thereof or incurrence of any obligation with
respect thereto,

This Periodic Repart must be signed by a representative of the trustee or debtor in possession.

Offiela] Form 426 Pariodic Repart About Cantrojled Non-Debtor Entities’ Value, Operations, and Profltapllity page f

 

 
Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19 Page 2 of 17

Debtor Nama float. _. Kg & £, JAKE fief Casa number. l ? -O vA!

i

Tha undersigned, having reviewed the Entity Reports for each Controlled Non-Debtor Entity, and being familiar with the Debtor's
financial affairs, verifies under the penaity of perjury that to the best of his or her knowledge, (§ thls Partodie Report and the
attached Entity Reports are complete, accurate, ard truthful to the best of his or her knowledge, and (il) the Debtor did not cause
the creation of any entity with actual deliberate intent to evade the requirements of Bankruptcy Rule 2616.3

For non-individual - '
Debisig!

   

 

y

Signature of Authorized individuat

 

Printed name of Autharized Individual

Date
MM/ DO IYYYY

 

« ~Zeel
: Signaiture.of Debtor 4 .
ZN Tip Ro

Signature of Debtar 2

 

 

Prated namé of Debter 1 Printed nama of Debtor 2
Date 2 ZOLT Date
MMA DD /PYYYY MMi DG SY¥YY

 

See Attached

Officlal Form 426 Parladic Report About Controlled Non-Debtor Entity's Value, Gperations, and Profitabillty page 2

 

 

 
Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19 Page 3of17

 

 

Debtor Name fr S54 éA VOAA oy A! Case numbar / f— o tel c
| | Exhibit A: Financial Statements for [Name of Controlled Non-Debtor Entity] Must Cure Obesity

 

See attached

Officla] Form 426 Perlodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitabllity page 3

 

 
Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19 Page 4of17

oowurnme La [SAO L FLA soe comme | rE

 

 

Exhibit A-1: Balance Sheet for [Name of Controlled Non-Debtor Entity] aa of [date] Must Cure Obesity

 

iProvide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
end of the preceding fiscal year.

Desearibe the source of this Information.)

 

See Attached

 

Official Form 426 Perlodic Raport About Gontrallad Non-Debtor Entity's Value, Operations, and Profitability page 4

 
Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19 Page 5of17

 

 

2:04 PM MUST CURE OBESITY CO
42/06/49 Balance Sheet
Accrual Basis As of October 31, 2019
Oct 44,19
ASSETS
Current Assets
Checking/Savings
TD Bank #4735 3,032.99
Total Checking/Savings 3,092.99
Other Current Assets
Loans To Shareholder 34,865.00
Total Other Current Assets 31 865,00
Total Current Assets 34,897.99
Fixed Assets
Accumulated Depreciation -89,700,00
Vehicles 204 447.00
Total Fixed Assets 111,747.00
TOTAL ASSETS 146,644.99
LIABILITIES & EQUITY
Liabltities
Gurrent Liabilities
Credit Cards
AMEX #1006 -4,042,90
Total Cradit Cards -4,042.90
Other Currant Liabilities
Loan From Juravin 7,044.18
NIP Vehicle 97,632.77
Payrail Taxes 24,602.00
Total Other Current Liabliltles $29,278.96
Total Current Liabiiitles 125,236.05
Total Liabilities 125,236.05
Equity
Capital Stock 4,000.00
Shareholder Distributions -102,174.20
Net Incorne 422,583.14
Total Equity 21,408.94
TOTAL LIABILITIES & EQUITY 146,644.99
Page 4

 

 
Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19 Page 6of17

 

6:39 PM MUST CURE OBESITY CO
42/08/19 Balance Sheet
Accrual Basis As of December 31, 2018
Dec 31, 18
ASSETS
Current Assets
Checiing/Savings
Bank §,321.00
Total Checking/Savings 5,321.00
Other Current Assets
Loans To Shareholder 34,865.00
Prepayment Credit Card 5,878.00
Total Other Current Assets 37,743.00
Total Current Assets 43,064.00
Fixed Assets
Accumulated Depreciation -89,700.00
Vehicles 201,447.00
Total Fixed Assets 411,747.00
TOTAL ASSETS 154,811.00
LIABILITIES & EQUITY
Liabilities
Current Liabilities
Other Current Liabilities
N/P Vehicle 129,209.00
Payroll Taxes 24,602.00
Total Other Current Liabilities 453,811.00
Total Current Liabilities 153,814.00
Total Liabilities 153,874.00
Equity
Capital Stock 4,060.00
Retained Earnings +165,184.06
Net Income 165,184.60
Tota! Equity 1,000.00
TOTAL LIABILITIES & EQUITY 154,814.00

Page 1

 
Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19 Page 7 of 17 ,

Debtor Name Poa) /5 Ag Lo VO ANAS Case number, / x ~ } &3/

f Exhihit A-2: Statement of Income (Lass) for [Name of Controllad Non-Debtor EntHy] for period ending Edate|

[Provide a statement of income (loss) for the following perlads:
(I} For the initial report:

a. the period between the end of the praceding fiscal year and the end of the mast recent 3-month perlod of
the current fiscal yaar; and

b. the prlor fiscal year.
(ii) For subsequent reparts, since the closing date of tne last report.

Describe tha saurce of this information,

See Attached

 

 

Official Form 426 Perlodic Report About Controlled Non-Debtor Entity's Vaiue, Operations, and Profltabliity page &

 
Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19 Page 8 of 17

 

2:05 PM MUST CURE OBESITY CO
42/0819 Profit & Loss
Accrual Basis January through October 2019
Ordinary Income/Expense
income
Fee for Service Income §8,929,.24
Returns & Allowances 107,983.01
Total Incame 166,912.22
Gross: Profit 166,912.22
Expense
Advertising and Promotion 16,036.85
Automobile Expense 459.73
Bank Service Charges 103,00
Contract Labor 266.31
Federal Taxes 98.08
Insurance Expense 20.00
Meals and Entertainment 876.77
Merchant Services 3,206,714
Office Expense 918.46
Parking / Tolls 484,57
Postage 3,749.54
Professional Fees 11,000.00
Sata Taxas 189.83
Traval Expense 5,928.73
Utilities 4,004.50
Total Expense - 44,329.08
Net Ordinary Income 122,583,144
Net Income 122,583,14

 

Page 1

 

 
Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19

Page 9 of 17

 

2:04 PM MUST CURE OBESITY CO
4210819 Profit & Loss
Accrual Sasis October 2019
Oct 19
Ordinary Income/Expense
income
Fea for Sarvice Income 18,000.00
Returns & Allowances 108,00
Tatai Income 18,108.00
Gross Profit 48,108,00
Expense
Advertising and Promation 141.28
Automobile Expense 67.41
Bank Service Charges 16.00
Insurance Expense 26.00
Meals and Entertalnment 2.70
Office Expense 9.00
Parking / Tolls 160.00
Travel! Expense 82,24
Total Expense 423.30
Net Ordinary lncome 17,684.70
Net income 17,684.70

Page 1

 

 

 
6:39 PM

42/08/19
Accrual Basis

Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19 Page 10 of 17

MUST CURE OBESITY CO

Profit & Loss
January through December 2018

Ordinary Income/Expense
Income
Capitation Fees
Fee for Service Income
Returns / Allowances

Total Income

Cost of Goods Sold
Purchases

Total COGS
Gross Profit

Expense
Advertising and Promotion
Automobile Expense
Bank Service Charges
Computer and Internet Expenses
Contract Labor
Depreciation Expense
Dispoal Fee
Bues and Subscriptions
Employee Salary Wages
insurance Expense
interest Expense
Legal & Professional Fees
Management Fee Expense
Meals and Entertainment
Merchant Services
Office Expense
Office Supplies
Officer Compesaton
Parking / Tolls
Payroll Expenses
Postage
Product Devlopment
Rent Expense
Repairs and Maintenance
Telephone Expense
Tools
Travel Expense
Utilities

Total Expense
Net Ordinary income

Net Income

Jan - Dec 18

10,391.06
2,104,247.00

465,657.00

1,648,981.00

329,378.00
329,378.00

1,319,603.00

211,669.00
15,960.06
14,358.00
3,896.06
24,814.00
16,638.00
5,300.00
704.00
62,780.00
31,783.00
7,234.00
215,826.00
91,280.00
§,082.00
48,749.00
15,887,00
16,704.00
264,008.00
187.08
17,986.90
26,117.00
56.00
6,000.00
2,721.00
947.00
222,00
40,448.00

4,072.00

1,154,419,00
165,184.00
465,184.00

Page 1

 

 

 
Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19 Page 11 of 17

Debtor Name } : OAL AA CA. fl A x ve Ad Cage number. / & aaa Sf

 

 

 

na Exhibit A-3;: Statement of Gash Flows for [Name of Controlled Non-Debtor Entity] for period ending Fdate]

 

iProvide a statement of changes in cash position for the following parlads:
{i} For the Initial report:

a. the period batween the end of the preceding fiscal year and the end of the most recent 3-month periad of
the current fiscal year; and

b. the prior fiscal year.
(ii) For subsequent reports, since the closing date of the last report,

Describe the source of this informatlan.]

See Attached

 

 

Official Form 426 Perlodic Report About Controlled Nen-Bebtor Entity’s Value, Operations, and Profitability page 6

 
Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19 Page 12 of 17

2:06 PM MUST CURE OBESITY CO

42/06/19 Statement of Cash Flows
January through October 2019

Jan - Gct 19

OPERATING ACTIVITIES
Net Income 122,583.14

Adjustments ta reconcile Net Income
to net cash provided hy operations:

Prepayment Crodit Card 5,878,00

AMEX #1005 ~4,042.90

Loan From Juravin 7,044,148

N/P Vehicle -31,576,23

Net cash provided by Operating Activities 99,886.19
FINANCING ACTIVITIES

Shareholder Distributions ~102,174,20

Net cash provided by Financing Activitles ~102,174.20

Nat cash Increase for perlod -2,288.04

Cash at beginning of period 6,421.00

Gash at end of period 3,032,989

 

Page 1

 

 
Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19 Page 13 of 17

Debtor Name Do as EA APL vo AVX us af : Gase number__{ & _ & PII __—

 

BME exninit A-4: Statement of Changes in ShareholdersPartners’ Equity (Defici4 for [Name of Controlled Non-Debtor Entity]
for period ending [date |

[Provide a statement of changes in shareholders'/partnars equity (deficit) for the following periods:
(i) For the Initial report:

a, the period between the end of the praceding fiscal year and the and of the most recant 3-manth periad of
the current fiscal year; and

b. the prior fiscat year.
i} For subsequent reports, since the closing date of the last report,

Describe the source of this information}

Official Form 426 Perlodic Report About Controflad Non-Deblor Entity’s Value, Operations, and Profitability page 7

 

 
Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19 Page 14 of 17

Dablor Name Apa) KA CA SOA A Ui fat Case number. /@ te EDS

| | Exhibit B: Deseription of Gperations for [Name of Controied Non-Debtor Entity]

{Describe the natura and extent of the Debtor's interest in the Gontrolled Non-Debtor Entity,

Describe the business conducted and Intended te be conducted by the Controlled Non-Debtor Entity, focusing on the
eniity's dominant business segmants.

Describe the source of this information]

 

 

Offlelal Form 426 Petledic Report About Centralied Non-Debtor Entity's Value, Operations, and Profitabllity page 8

 
Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19 Page 15 of 17

Debtor Name Now AA & bn PUA KD ff Case number. /& “© & A o

a Exhibit C: Description of Intercompany Claims

{List and describe the Contralied Non-Debtor Entity's claims against any othar Controllad Non-Debtor Entity, together with
the basis far such claims and whether each claim fs contingent, unilquidated or disputed.

Descrlba the source of this information]

Not Applicable

 

Official Form 426 Parlodic Report About Contralled Non-Debtor Entity’s Value, Operations, and Profitablilty page 9

 

 
Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19 Page 16 of 17

Deblor Name Nowe ike d. AOA we) tat Case numbar. / & te & Gf

F | Exhibit D: Allocation of Tax Liabilities and Assets

[Describe how income, losses, tax payments, fax refunds, or other tax attributes relating to federal, state, or local taxes
have been allocated between or among the Controlled Non-Debtor Entlty and one or more other Controlled Non-Debtor

Entities.

Include a capy of each tax sharing of tax allocation agraament to which the entity is a party with any other Controlled
Non-Debtor Entity,

Desaribe the source of this information.]

See "Income Taxes” section of the General Notes of the Periodic Report

Offictal Farm 426 Perladic Report Abaut Controlled Non-Debtor Entily’s Value, Operations, and Profitability page 16

 
Case 6:18-bk-06821-KSJ Doc 218 Filed 12/09/19 Page 17 of 17

Dew BAtL WA bore caso nmte_ {| & SPL

Debtor Nama

Exhibit E: Description of Controlled Nen-Debtor Entity'’s payments of Administrative Expenses, or Professional Fees
otherwise payable by a Debtor

iDescribe any payment made, or obligations incurred (or claims purchased), by the Controlled Non-Debtor Entity in
connection with any claims, administrative expenses, or professianat fees that have been or could be asserted against
any Debtor.

Describe the source of this information.]

Officlal Form 426 Perlodic Report About Controlled Non-Debtor Entity's Value, Operations, and Profttabllity page 14

 
